DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      IDRIS RAMAAD CHRISTIE,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-820

                           [September 5, 2019]

  Appeal of order denying petition for writ of habeas corpus to the Circuit
Court for the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer,
Judge; L.T. Case No. 432003CF000385A.

   Idris Ramaad Christie, Malone, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.